Simmons, Justice.
We have carefully read the evidence in this record, ■¡and think there is sufficient evidence to authorize the finding of the jury. There is no doubt that the house was broken open, and that the gun and pistol found in the possession 0f the defendant were stolen when the house was broken open. When the gun and pistol were turned over to the defendant by Mims, the gun had but one hammer on it; when the ‘defendant carried the gun and pistol to Chapman’s store, the gun had two hammers upon it. The defendant did not undertake to explain, either by evidence or in his own statement, how the second hammer got on the gun between the place where he received it and Chapman’s store. When Mims turned the pistol over to the defendant, it had no cylinder on it. After the defendant was arrested, he was asked where the cylinder was. He took the cylinder of a pistol from his pocket and handed it to the prosecutor. This cylinder did not fit the pistol, hut the prosecutor testified that it was one of the cylinders stolen on the night when his shop was burglarized. The explanation the defendant gave as to how he came in possession of that particular cylinder was not satisfactory.
The defendant also claimed that the gun and pistol did not belong to the prosecutor, but to one Hooks. Hooks denied this in his testimony. Taking these facts in connection with the other testimony in the case, we think there was sufficient evidence to authorize the verdict of the jury, and as the trial judge was satisfied with their verdict, we are not disposed to reverse his judgment in refusing to grant a new trial.
Judgment affirmed.